LOURIE, Circuit Judge.

ORDER

The parties respond how they believe these appeals should proceed. MicroStrate*340gy Incorporated moves to vacate the district court’s order on costs and fees and to remand to the district court. Business Objects S.A. et al. argue that these appeals should be dismissed without prejudice or further stayed.
These appeals of the December 3, 2004 order of the United States District Court for the Eastern District of Virginia denying the parties’ motions for fees and costs were stayed pending this court’s resolution of the appeal of the underlying merits We recently ruled on the merits of the case, MicroStrategy Incorporated v. Business Objects, 429 F.3d 1344 (Fed.Cir.2005), affirming in part, reversing in part, and remanding one aspect of the tortious interference with contract claim. MicroStrategy asserts that “the costs issue is not ripe for the Court’s consideration and should be revisited by the district court on remand.” We agree and conclude that the district court’s order on costs and fees should be vacated and and the case remanded. See Regents of the University of New Mexico v. Knight, 321 F.3d 1111, 1128 (Fed.Cir.2003) (“In light of our remand for further proceedings in this case, we vacate the court’s award of costs and the special master’s fee to [plaintiff] as premature. On remand, the district court may revisit the award of costs and fees once it has adjudicated the remaining issues in the case.”).
Accordingly,
IT IS ORDERED THAT:
The motion to vacate the district court’s December 3, 2004 order on costs and fees and remand the case is granted.